Bell, Chief Judge.
On April 5, 1978, a jury verdict for plaintiff was ordered the judgment of the court. On May 19, 1978, on motion of defendant, the court ordered that judgment to be set aside. Plaintiff filed a notice of appeal from the May 19th order on June 16,1978. The grant of a motion to set aside a judgment leaves the case still pending in the court below and this is not a final judgment. Mayson v. Malone, 122 Ga. App. 814 (178 SE2d 806). Therefore, the appeal is premature and must be dismissed.

Appeal dismissed.


Shulman and Birdsong, JJ., concur.